Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21 are presented for examination.

                                          Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-21 of the instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over some claims of U.S. Patent No. 11,153,256.
Regarding claims 1-21, claims 1-21 of U.S. Patent No. 11,153,256 contain every element of claims 1-21 of the instant application and as such anticipate claims 1-21 of the instant application.  Although the conflicting claims are not identical, they are not patentably distinct from each other because modifications are obvious.

					Art Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Broomall et al., US Pat. No.10,469,275 in view of Mackin, US Pub. No.20130311906.
As to claim 1, Broomall discloses a  computer-implemented method comprising:
 obtaining an indication that a particular merchant has taken a particular action, wherein the particular action is one of a plurality of actions that may possibly be taken by a merchant, and wherein each action of the plurality of actions has associated therewith a respective subset of discussion groups (determine behavioral data associated with each user to be assigned to a discussion group, see col.2 lines 8-40),
selecting a target discussion group that the particular merchant is not already associated with, the target discussion group being selected from the subset of the discussion groups associated with the particular action; and storing in memory an association between the particular merchant and  the target discussion group in order to associate the particular merchant with the target discussion group (discussion service may have selected the specific subgroup for the user based on a determination that the user is similar to other users of this subgroup, a determination that the addition of this user would add to the engagement level of the subgroup based on the user's messaging tendencies, see fig.1, col.3 lines 11-62); 
wherein for each discussion group there is stored sequence of messages that belong to the discussion group, further wherein associations between merchants and the discussion groups are stored, wherein at least two of the discussion groups are each associated with a respective different set of merchants, and wherein a message belonging to a given discussion group is transmitted to merchant devices of the merchants associated with the given discussion group (messages 206 and 216 exchanged among users in a discussion group, and an option 220 for a user to submit or post a message to the discussion group, see fig.2, col.4 lines 16-61).Broomall does not specifically disclose implementing a time-ordered sequence of messages in discussion group.  However, Mackin discloses a time-ordered sequence of messages in discussion group (time order messages, see fig.8, [0073]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Mackin’s teachings into the computer system of Broomall to process group messages because it would have allowed many different people who share interests to come together preferably identified by real names and get to know each other through discussions about shared links in a live setting.
As to claim 2, Broomall discloses prior to associating the particular merchant with the target discussion group: transmitting a request over a network to a merchant device of the particular merchant, the request recommending that the particular merchant be associated with the target discussion group; and receiving a response over the network from the merchant device of the particular merchant, the response authorizing that the particular merchant be associated with the target discussion group (see col.7 lines 26-66). As to claim 3, Broomall discloses deleting from the memory the association between the particular merchant and the target discussion group, wherein prior to deleting from the memory the association between the particular merchant and the target discussion group: transmitting a request over a network to a merchant device of the particular merchant, the request querying whether the particular merchant is to still be associated with the target discussion group; and receiving a response over the network from the merchant device of the particular merchant, the response indicating that the particular merchant is to no longer be associated with the target discussion group (see col.6 lines 27-59). As to claim 4, Broomall discloses a discussion group in the subset of discussion groups associated with the particular action is different from another discussion group in the subset of discussion groups associated with another action (see col.7 lines 7-61). As to claim 5, Broomall discloses or each action of the plurality of actions: a discussion group in the subset of discussion groups associated with the action is different from the discussion groups in each other subset of discussion groups associated with each other action of the plurality of actions (see col.7 lines 7-61). As to claim 2, Broomall discloses the particular action is one of: fulfilling an order; hovering a mouse cursor over a particular user interface element; accepting a return of an item from a customer; providing a refund to the customer, participating in a particular discussion group; adding a new collection to an online store; adding a new product to the online store; or inputting particular information related to an account or store of the particular merchant (see col.7 line 63 to col.8 line 44). As to claim 7, Broomall discloses information related to the plurality of the discussion groups is stored in the memory, the information including: an identifier for each discussion group that uniquely identifies the discussion group (see col.8 lines 4-44). As to claim 8, Broomall discloses receiving a request over a network from a merchant device of a merchant, the request to create a new discussion group; storing in the memory a new identifier for the new discussion group that uniquely identifies the new discussion group; storing in the memory subsequent messages that belong to the new discussion group; associating the new discussion group with a given action of the plurality of actions (see col.8 lines 4-44). As to claim 9, Broomall discloses the merchant that requested to create the new discussion group already took the given action (see col.9 lines 5-60). As to claim 10, Broomall discloses the majority of merchants associated with the new discussion group each have already taken the given action (see col.9 lines 5-60). 

Claims 11-21 are rejected for the same reasons set forth in claims 1-10 and 1 respectively.

Conclusion
7.         Claims 1-21 are rejected.
8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Any response to this action should be mailed to:
Commissioner for patents
P O Box 1450
Alexandria, VA 22313-1450

/KHANH Q DINH/Primary Examiner, Art Unit 2458